DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 05/03/2021.
Claims 2-22 are pending.  Claim 1 has been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 10/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,277,275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 10, 12, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klarke et al (US-9,286,854, hereafter, Klarke) in view of Weinstein et al (US 2013/0043827, hereafter, Weinstein).

Klarke does not disclose the housing having a top enclosure and a bottom enclosure, wherein the top enclosure is coupled to the bottom enclosure, and wherein the bottom enclosure has a sidewall for mounting connectors.
Weinstein discloses a portable power charger (see Figs. 8, 9A and 9B) that including a housing having a top enclosure and a bottom enclosure (housing 220 is having a top enclosure where “220” is pointing at and a bottom enclosure where “222” is pointing at as shown in Fig. 8), wherein the top enclosure is coupled to the bottom enclosure, and wherein the bottom enclosure has a sidewall (side wall of bottom 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the streaming device of Klarke with the housing structures of having a top enclosure and a bottom enclosure, wherein the top enclosure is coupled to the bottom enclosure, and wherein the bottom enclosure has a sidewall and openings for mounting and connecting connectors, as disclosed by Weinstein, in order to conveniently housing or accommodating various connector interfaces and cords, and power cord for the streaming device.
Regarding claim 3, see col. 5, lines 49-64 and col. 8, lines 10-21 of Klarke.
Regarding claim 10, Klarke discloses in Fig. 6 including switch 632 for manually selecting an A/V interface for use with the streaming device 610, which is configured to initiate a setup mode of the streaming device.  
Regarding claims 12 and 17, see Fig. 8 of Weinstein that the bottom enclosure of the device is a cylindrical structure that defines a diameter; and the sidewall is substantially perpendicular to the top enclosure and the bottom enclosure of the housing.  

Regarding claim 13, the combination of Klarke and Weinstein discloses all the limitations of claim 2.  However, the combination of Klarke and Weinstein fails to disclose an apparatus wherein the printed circuit board substrate includes a first surface 
The audio output circuit is coupled to the first surface, the electronic circuitry including a system on chip (SOC), wherein the SOC is coupled to the second surface, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that many arrangements are able to accomplish the function of the media streaming device, such as taught by the combination of Klarke and Weinstein, since such an arrangement is determined based on designer’s preferences and/or needs since applicant has not disclosed any unexpected benefits because of the use of such arrangement.

Regarding claims 18 and 19, the combination of Klarke and Weinstein discloses all the limitations of claim 2.  However, the combination of Klarke and Weinstein fails to disclose the specific claimed diameter of the housing and the height of the sidewall.  Weinstein shows in Figs. 4 and 8 that the device is having a finite size, diameter and height.  And it would have been obvious to one of ordinary skill in the art to understand that the designing dimension for the different part of the housing or enclosure of the audio stream device is based on designer’s preferences and/or needs since applicant has not disclosed any unexpected benefits due to this configuration, and therefore obvious to design the housing of the streaming device of Klarke and Weinstein has a specific diameter range and the sidewall of the audio streaming device has a height in a specific range as claimed.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klarke in view of Weinstein, and further in view of Koike (US 20020098892 A1).
Regarding claim 9, the combination of Klarke and Weinstein discloses all the limitations of claim 2.  And Klarke discloses button or switch is being protruding through an opening on the side wall as show by switch 632 in Fig. 6.  However, the combination of Klarke and Weinstein fails to disclose an apparatus wherein the sidewall includes a reset button configured to reset the audio streaming device, the reset button protruding through an opening on the sidewall. 
In an analogous field of endeavor, Koike discloses an apparatus wherein the sidewall includes a reset button configured to reset the audio streaming device, the reset button protruding through an opening on the sidewall.  (Koike, Fig. 1, item 24; ¶ [0048]).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Koike to the combination of Klarke and Weinstein to provide an electronic audio systems that including a reset button configured to reset the audio streaming device, the reset button protruding through an opening on the sidewall, as shown by Klarke, for the purpose of easily resetting the audio streaming device to enabling automatically configuring audio output performance.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klarke in view of Weinstein, and further in view of Yazawa (US-7,209,348).

In an analogous field of endeavor, Yazawa discloses an electronic device including a heat spreader inside a housing of the electronic device for heat dissipating and cooling purpose (see Fig. 2, #4).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the audio streaming device of Klarke and Weinstein, with a heat spreader inside the housing or enclosure, as taught by Yazawa, for cooling and heat dissipating of the audio streaming device.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klarke in view of Weinstein, and further in view of Hsu (US-7,040,815).
Regarding claims 15-16, the combination of Klarke and Weinstein discloses all the limitations of claim 2.  However, the combination of Klarke and Weinstein fails to disclose a light pipe configured to activate light for indicating an operation status of the audio streaming device. 
In an analogous field of endeavor, Hsu discloses an electronic device including a  light pipe (Fig. 2, 140) configured to activate light for indicating an operation status of the audio streaming device (see col. 2, lines 15-25).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the audio streaming device of Klarke and Weinstein, with a light pipe .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klarke in view of Weinstein, and further in view of Runyon (US-2006/0205343).
Regarding claim 14, the combination of Klarke and Weinstein discloses all the limitations of claim 2.  However, the combination of Klarke and Weinstein fails to disclose an apparatus wherein the printed circuit board substrate includes a first surface and a second surface, the second surface being opposite to the first surface, the printed circuit board substrate including  a plurality of integrated circuits, the plurality of integrated circuits including a first integrated circuit and a second integrated circuit the first integrated circuit being disposed on the first surface, the second integrated circuit being disposed on the first surface the printed circuit board substrate including (i) an internal frame with a shield wall separating the first integrated circuit and the second integrated circuit, and (ii) a cover shield coupled to the internal frame, the cover shield covering the first integrated circuit and the second integrated circuit.
In an analogous field of endeavor, Runyon discloses an apparatus wherein the printed circuit board substrate includes a first surface and a second surface, the second surface being opposite to the first surface, the printed circuit board substrate including a plurality of integrated circuits (Runyon, ¶ [0124]: “the functions of the controller may also be performed by a custom application specific integrated-circuit (ASIC), a complex programmable logic device (CPLD), a system-on-a-chip ( SOC) integrated circuit, a field programmable gate array (FPGA)”), the plurality of integrated circuits including a first integrated circuit and a second integrated circuit the first integrated circuit being disposed on the first surface, the second integrated circuit being disposed on the first surface the printed circuit board substrate including (Runyon, ¶ [108]: “double-sided printed circuit board assembly”)  an internal frame with a shield wall separating the first integrated circuit and the second integrated circuit, and  a cover shield coupled to the internal frame, the cover shield covering the first integrated circuit and the second integrated circuit (Runyon, ¶ [0078]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Runyon to the combination of Klarke and Weinstein to provide an improved electronic board assembly for the circuits of the streaming device.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klarke in view of Weinstein, and further in view of Runyon (US-2006/0205343).
Regarding claim 20 and 21, the combination of Klarke and Weinstein discloses all the limitations of claim 2.  Klarke discloses the streaming device including a WiFi circuit or WiFi chip 518 within the device.  However, the combination of Klarke and Weinstein fails to disclose a printed circuit board substrate includes a first surface and a second surface, the second surface being opposite to the first surface, the electronic circuitry including a system on chip (SOC), flash memory, and random access memory, 
In an analogous field of endeavor, Runyon discloses a printed circuit board substrate includes a first surface and a second surface, the second surface being opposite to the first surface (Runyon, ¶ [108]: “double-sided printed circuit board assembly”), the electronic circuitry including a system on chip (SOC), flash memory, Wi-Fi chip, and random access memory, wherein the SOC and the flash memory are coupled to the first surface, wherein the Wi-Fi chip, the random access memory (Runyon, ¶ [0124]: “the functions of the controller may also be performed by a custom application specific integrated-circuit (ASIC), a complex programmable logic device (CPLD), a system-on-a-chip ( SOC) integrated circuit, a field programmable gate array (FPGA)”), and the audio output circuit are coupled to the second surface 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Runyon to the combination of Klarke and Weinstein to provide an improved board assembly for the circuits with integrated circuits.
Runyon further discloses a housing including a first enclosure defining a top surface, and a second enclosure defining a bottom surface, the second enclosure having a sidewall disposed substantially perpendicular to the top surface and the bottom surface, the second enclosure being coupled to the first enclosure (Runyon, Fig. 1).
Regarding claim 22, Runyon discloses an apparatus wherein the printed circuit board substrate includes a first surface and a second surface, the second surface being the functions of the controller may also be performed by a custom application specific integrated-circuit (ASIC), a complex programmable logic device (CPLD), a system-on-a-chip ( SOC) integrated circuit, a field programmable gate array (FPGA)”), the plurality of integrated circuits including a first integrated circuit and a second integrated circuit the first integrated circuit being disposed on the first surface, the second integrated circuit being disposed on the first surface the printed circuit board substrate including (Runyon, ¶ [108]: “double-sided printed circuit board assembly”)  an internal frame with a shield wall separating the first integrated circuit and the second integrated circuit, and  a cover shield coupled to the internal frame, the cover shield covering the first integrated circuit and the second integrated circuit (Runyon, ¶ [0078]).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Applicant's arguments to claims 2-3, and 9-22 have been considered but deemed not persuasive since the claimed .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                           	08/11/2021